THE COURT.
The defendant and Bert Palmer were jointly charged with the crime of grand theft. They were tried before a jury and both convicted, but the trial court granted Palmer a new trial. [1]
The defendant has appealed from the judgment following his conviction and from the order denying him a new trial, but has not supported his appeal by either brief or oral argument. We have, nevertheless, examined the record and are satisfied that he was fairly tried and convicted.
Judgment and order affirmed. *Page 329